DETAILED ACTION
	This Office action is responsive to communication received 03/16/2021 – Request for Continued Examination (RCE) and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 8 and 12 have been canceled, as directed.
	Claims 1-7, 9-11 and 13-20 remain pending.
Response to Arguments
	In the arguments received 03/16/2021, the applicant summarizes the prior rejection of claims 1-7, 9-11 and 13-30 under 35 USC §103 as being unpatentable over Cole (US PUBS 2015/0018123) in view of Schweigert (USPN 7,448,964).  The applicant makes a broad traversal of the combination, but continues by stating that the claims have been amended to incorporate subject matter previously deemed to be allowable by the Office. 
	IN RESPONSE:
The previous indicated allowability of claim 12 is withdrawn in view of reconsideration of the reference to Hoffman (USPN 7,887,433), already of record.  Rejections based on the cited reference follow.  Any inconvenience to the applicant is sincerely regretted. 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections – Minor
Claims 1 and 11 are objected to because of the following informalities:  
As to claim 1, line 20, “the four of five” should read --four of the five-- for grammatical clarity. Appropriate correction is required.
As to claim 11, line 22, “the four of five” should read --four of the five-- for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US PUBS 2015/0018123) in view of Schweigert (USPN 7,448,964) and Hoffman (USPN 7,887,433). 
As to claim 1, Cole shows a golf club head (Fig. 1) comprising: a heel portion comprising a heel end (30); a toe portion comprising a toe end (32); a sole (24); a crown (22); a faceplate (20); wherein the faceplate is coupled to the sole and crown at a front end of the golf club head (i.e., paragraph [0055] details how the faceplate can be coupled to the front body); and a ribbed region comprising at least a part of the crown (Fig. 32); wherein the ribbed region comprises a ribbed wall comprising four external ribs (32400) protruding from the ribbed region, wherein the four external ribs do not intersect each other within the ribbed region; and wherein the four external ribs comprise rib axes that intersect to a common point external to the golf club head and forward of the faceplate.  Note paragraph [0187] stating that the arrangement provided in Fig. 32 for the internal ribs (32400) may alternatively apply to rib surfaces on an exterior of the club head body. Similarly, the arrangement of ribs (222200) shown in Figs. 22-28 may be applied to an external surface of the club head, as described in paragraph [0211].  Cole also shows that the ribbed region further comprises five internal ribs protruding from the ribbed region, wherein the five internal ribs extend from near the heel portion to near the toe portion of the golf club head (i.e., in Fig. 2, Cole shows the ribbed region further comprises five internal ribs (34), wherein the five internal ribs extend from near the heel portion to near the toe portion of the golf club head).
Cole lacks the features and wherein the four external ribs further define five external thin portions within the ribbed region; and wherein a thickness of the five external thin portions is approximately 0.43 mm. Schweigert shows it to be old in the art to provide thinned regions in the crown portion to help lower the center of gravity of the club head.  Moreover, the thickness of the thinned regions falls within a range of 0.016 to 0.030 inch (0.406 to 0.762 mm).  See col. 2, lines 29-43 in Schweigert.  In view of the patent to Schweigert, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have modified the device of Cole by incorporating thinned portions in the crown portion for the purpose of redistributing the material removed from the crown in order to lower the center of gravity and to improve club head performance.   Here, the addition of these features (i.e., the five external thin portions within the ribbed region; and wherein a thickness of the five external thin portions is approximately 0.43 mm) to the wood-type club head of Cole would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Cole further lacks the feature wherein the four of five internal ribs are aligned with the four external ribs. Hoffman shows it to be old in the art to include ribs on both the exterior and interior of the crown surface for providing an enhanced stabilizing effect and for further strengthening the crown portion. The internal ribs (54, 64, 74) are aligned with the external ribs (50, 60, 70), respectively. See FIGS. 1-2; col. 4, line 62 through col. 5, line 50 and col. 12, lines 18-29 in Hoffman. The exterior and interior ribs are aligned in the sense that the respective internal and external ribs extend along a common longitudinal axis, as shown in FIG. 2.  In view of the patent to Hoffman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cole by aligning both external and internal ribs in the area of the ribbed region in order to structurally reinforce the club head and to improve the performance of the club head.   
As to claims 2 and 18, the crown further comprises a front distance measured from the 
As to claims 3 and 19, Cole does not explicitly detail that the front distance varies in a range from 25 mm to 40 mm and wherein the front distance is greatest near the toe portion and the heel portion. However, in paragraph [0118], Cole identifies that the spacing of the ribs from the front face affects the sound and feel of the club head. Selection of a specific range of for the front distance would have been a matter of obvious design choice to alter the performance of the club head. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
As to claims 4 and 20, the rear distance is constant.  Fig. 17 in Cole shows a constant rear distance for the internal ribs.  Extending this teaching to the external ribs discussed in conjunction with Fig. 32 would have been obvious in order to fine tune the impact sound or feel of the club head.  See the discussion in paragraph [0114 and 0118] detailing that there may be spacing of the ribs at the front and rear of the club head. 
As to claim 5, although Cole does not explicitly state that the rear distance is approximately 6.35 mm, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to space the ribs according to the requirements for stiffening certain regions of the head and/or to impart a particular sound or feel to the club head.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
As to claims 6 and 16, interpreting the explanation for Fig. 32 in Cole leads one to conclude that in the alternative configuration there would exist four external ribs and it is clear that these external ribs further obviously would comprise an external rib height.  Though Cole does not explicitly disclose the external rib height is approximately 0.255 mm (claim 6) nor an internal rib height of approximately 0.127 mm (claim 16), note that Cole discloses that the rib height, albeit the height of internal ribs, may be up to approximately 10 mm.  See paragraph [0141] in Cole.  Extending this arrangement to the external ribs discussed with respect to Fig. 32 would have been obvious in order to change the stiffness of the ribbed region. Identifying a particular rib height would have been a matter of routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claims 7 and 17, interpreting the explanation for Fig. 32 in Cole leads one to conclude that in the alternative configuration there would exist four external ribs and it is clear that these external ribs further obviously would comprise an external rib width. Here, Cole does not explicitly detail and wherein the external rib width tapers from approximately 4.00 mm near the front edge of the ribbed region to approximately 2.00 mm near the read edge of the ribbed region (claim 7) nor an internal rib width of approximately 4.60 mm (claim 17). However, Cole does state that the rib width may vary (i.e., can be non-uniform or unique) and is approximately 3 mm +/- 15%.  See paragraph [0149] in Cole.  Extending this arrangement to the external ribs discussed with respect to Fig. 32 would have been obvious in order to change the stiffness of the ribbed region. Identifying a particular rib width would have been a matter of routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 9, Cole obviates extending a rib portion into a perimeter of the golf club head (see rib 22210 in Fig. 24).  Here, Fig. 15 shows five internal ribs extending beyond an internal 
As to claim 10, Fig. 4 in Cole shows how the five internal ribs (441, 442, 443, 444 and 445) are curved such that each end of the five internal ribs is positioned closer to the rear perimeter of the golf club head than a center of each of the five internal ribs.
As to claim 11, Cole shows a golf club head (Fig. 1) comprising: a heel portion comprising a heel end (30); a toe portion comprising a toe end (32); a sole (24); a crown (22); a faceplate (20); wherein the faceplate is coupled to the sole and crown at a front end of the golf club head (i.e., paragraph [0055] details how the faceplate can be coupled to the front body); and a ribbed region comprising at least a part of the crown (Fig. 32); wherein the ribbed region comprises a ribbed wall comprising four external ribs (32400) protruding from the ribbed region; wherein the four external ribs do not intersect each other within the ribbed region; and wherein the four external ribs comprise rib axes that intersect to a common point external to the golf club head and forward of the faceplate.  Note paragraph [0187] stating that the arrangement provided in Fig. 32 for the internal ribs (32400) may alternatively apply to rib surfaces on an exterior of the club head body. Similarly, the arrangement of ribs (222200) shown in Figs. 22-28 may be applied to an external surface of the club head, as described in paragraph [0211]. Cole shows at least five internal ribs protruding from the ribbed region, as shown in Fig. 2, and labeled as the five internal ribs (34), wherein the five internal ribs extend from near the rear perimeter toward the faceplate and at least four of the five internal ribs do not intersect each other.  In paragraph [0121], Cole notes that one or more ribs may intersect all of the ribs.  Also, Fig. 8 shows internal ribs in a concave orientation with respect to the striking face. 
Cole lacks the features and wherein the four external ribs further define five external thin portions within the ribbed region; and wherein a thickness of the five external thin portions is approximately 0.43 mm. Schweigert shows it to be old in the art to provide thinned regions in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Cole further lacks the feature wherein the four of five internal ribs are aligned with the four external ribs. Hoffman shows it to be old in the art to include ribs on both the exterior and interior of the crown surface for providing an enhanced stabilizing effect and for further strengthening the crown portion. The internal ribs (54, 64, 74) are aligned with the external ribs (50, 60, 70), respectively. See FIGS. 1-2; col. 4, line 62 through col. 5, line 50 and col. 12, lines 18-29 in Hoffman. The exterior and interior ribs are aligned in the sense that the respective internal and external ribs extend along a common longitudinal axis, as shown in FIG. 2.  In view of the patent to Hoffman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cole by aligning both external and internal ribs in the area of the ribbed region in order to structurally reinforce the club head and to improve the performance of the club head.   
As to claim 13, paragraph [0121], Cole notes that one or more ribs may intersect all of the ribs.   
As to claims 14 and 15, Schweigert obviates at least ten thinned regions (i.e., regions 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See FIGS. 8-9 and col. 9, line 66 through col. 10, line 16 in Kawaguchi, wherein internal and external ribs for the crown section are discussed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711